Citation Nr: 0638198	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as an undiagnosed illness.

2.  Entitlement to service connection for seizures, to 
include as an undiagnosed illness.  

3.  Whether a timely substantive appeal was received as to 
the September 2003 rating decision which denied a claim of 
entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision and a May 2005 
decision letter of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

Since the RO last considered the issues of entitlement to 
service connection for seizures and headaches, the veteran 
has submitted additional evidence which was received in 
December 2005.  A supplemental statement of the case (SSOC) 
has not been issued by the RO addressing this additional 
evidence, and the veteran has not waived his right to have 
this additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 19.31, 20.1304 (2006).  The Board finds that 
this evidence is not pertinent to the claim on appeal.  38 
C.F.R. § 20.1304(c) (2006).  In this regard, the newly 
submitted evidence goes only to the presence of current 
epilepsy.  The Board does not dispute that the veteran 
currently suffers from epilepsy and the Board's decision does 
not turn on this fact.  Furthermore, the letter is 
duplicative of a letter received from the same practitioner 
in April 2005 and already considered by the RO, as evidenced 
in the August 2005 supplemental statement of the case.  
Therefore, the Board will proceed to adjudicate this claim, 
irrespective of this additional evidence and when VA received 
it.  

In his December 2004 substantive appeal, the veteran appears 
to be filing a new claim for service connection for 
hypertension as an undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317.  This matter is referred to the RO for appropriate 
action.  

The issue of whether a timely substantive appeal was received 
as to the September 2003 rating decision which denied a claim 
of entitlement to service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed illness 
manifested by headaches and current headaches did not have 
their onset during service and are not otherwise related to 
service.

2.  The veteran does not have an undiagnosed illness 
manifested by seizures, seizures did not have their onset 
during service or within one year of separation from service, 
and seizures are not otherwise related to service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by military 
service, nor are headaches due to or presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2006).

2.  A seizure disability was not incurred in or aggravated by 
active service, nor is a seizure disability due or presumed 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, nor is a seizure disability presumed to be a chronic 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1117, 1131, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120. 

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2003.  This notice was 
provided to the veteran prior to the initial adjudication of 
the claims by the RO in March 2004.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  This letter also indicates an 
attachment providing more detailed guidance for submitting 
evidence in support of an undiagnosed illness as a result of 
the Gulf War.  The content and timing of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional VCAA letter was sent to the 
veteran in May 2005.  

To the extent the recent decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The claims on appeal 
are being denied, thereby rendering moot any concerns as to 
the assignment of a rating or an effective date.  

Service medical records are associated with the claims file 
as are medical treatment reports and records from VA and from 
private treatment providers.  The veteran has not requested 
assistance in obtaining other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
asserting, or even showing a disease or injury during service 
is not enough to necessitate a medical examination.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, and evidence 
that the claimed disabilities or symptoms may be associated 
with service.  38 U.S.C.A. § 5103A; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  In this case, no competent 
evidence of record indicates that the veteran's headaches or 
seizures are associated with his service.  Competent evidence 
of record shows these to be symptoms of diagnosed illnesses 
and fails to show service in Southwest Asia.  No competent 
evidence of record associates these symptoms with an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  VA thus declines to provide medical 
examinations in this case.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Service Connection

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for epilepsy may be established based upon 
a legal presumption by showing that it was manifested to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317. The current regulation reads 
as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2)(i) For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following):

(A) An undiagnosed illness; (B) The 
following medically unexplained chronic 
multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that 
the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained 
chronic multisymptom illness; or

(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service- 
connection.

(ii) For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities. Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(4) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(5) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(6) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to:

(1) Fatigue (2) Signs or symptoms 
involving skin (3) Headache (4) Muscle 
pain (5) Joint pain (6) Neurologic signs 
and symptoms (7) Neuropsychological signs 
or symptoms (8) Signs or symptoms 
involving the respiratory system (upper 
or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) 
Abnormal weight loss (13) Menstrual 
disorders.

(c) Compensation shall not be paid under 
this section:

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War.

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Facts and analysis

The veteran contends that he suffers from "Gulf War 
Syndrome".  In response to the December 2003 letter from the 
RO requesting the veteran to specify the disabilities claimed 
as a result of the Gulf War he submitted records of treatment 
for seizures.  A January 2005 Report of Contact indicates 
that the veteran, through his representative, claimed that 
his headaches and epilepsy were Gulf War related.  

In December 2003, the RO initiated a Personnel Information 
Exchange System (PIES) request of confirmation of the 
veteran's active duty dates in Southwest Asia on or after 
August 2, 1990.  A response to that request, dated in January 
2004, states that there was no evidence in the veteran's file 
to substantiate any service in Southwest Asia.  Therefore, 
even if the record contained evidence of an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness, the veteran would not be entitled to service 
connection on a presumptive basis.  Nevertheless, the 
preponderance of the evidence is against a finding that the 
veteran suffers from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  The Board also 
finds no evidence of record that the veteran's current 
epilepsy or headaches had onset or are otherwise related to 
his service.  

The veteran's contention that his headaches and seizures are 
the result of his military service is not competent evidence 
of such.  While the veteran is competent to describe his 
observable symptoms, as a layperson he is not competent to 
give a medical opinion on the etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Headaches

Service medical records show that the veteran complained of 
headaches in June, 1990, March 1993, and January 1995.  In 
each case the veteran was treated for a viral syndrome.  The 
March 1993 notation lists the assessment as "viral syndrome 
ie. flu".  Service medical records are absent for any 
evidence that the headaches were other than acute and 
transitory.  

Post service the first evidence of headaches is found in 
November 2002 clinic notes from the Golden Triangle Family 
Care Center (Golden Triangle).  These notes provided an 
impression of upper respiratory infection.  In April 2003 the 
veteran again complained of headaches after spending the day 
in the sun.  The Golden Triangle clinic note provided an 
assessment of heat exhaustion probably exacerbated by 
hypertension.  The following week, in May 2003, a clinic note 
from the same provider has preprinted entries of 
"headaches" and "here for FU", with an impression of 
unspecified.  

A December 2004 VA clinic note, reported a history of severe 
headaches thought to be migraines.  The veteran was admitted 
to a VA Medical Center in December 2004 due to his complaints 
of seizures.  During this admission, the veteran reported a 
seizure incident, stating that he subsequently developed a 
severe headache.  

In all but the April 2003 incident, the veteran's headaches 
have been attributed to a diagnosed condition.  His headaches 
have either been associated with diagnosed epilepsy, 
associated with diagnoses of viral syndrome and an upper 
respiratory infection, or diagnosed as migraines, apparently 
by history.  The single April 2003 entry is so vague that any 
interpretation of that reference to headaches as due to an 
undiagnosed illness would amount to speculation.  
Furthermore, there is no other unexplained headache of 
record; thus the evidence fails to show headaches as a 
chronic symptom of an undiagnosed illness.  The preponderance 
of the evidence is against a finding that the veteran's 
headaches are manifestations of an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  
Therefore, regardless of the veteran's lack of service in 
Southwest Asia, service connection for headaches pursuant to 
38 C.F.R. §3.317 is not warranted.  

As to non-presumptive, or direct service connection, the 
record is absent for any evidence that the headaches suffered 
during service were a chronic condition or evidence that his 
post-service headaches may be associated with his in-service 
headaches.  The Board must further note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed headache disorder.  In this 
regard, nearly a decade elapsed between the veteran's 
treatment for headaches in March 1993 and first post-service 
treatment for headaches in November 2002.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Thus, because a nexus between his service 
and post service headaches is lacking and due to between 
service and the first post-service treatment for headaches, 
service connection is not warranted on a direct basis.  

Seizure disorder

Service medical records are absent for any mention of 
seizures.

Post service, the first evidence that the veteran suffered 
from seizures is found in August 2004 notes from the Christus 
Jasper Memorial Hospital, where he received emergency 
treatment for a lacerated tongue as a result of a seizure.  
Since that time the veteran has been treated for his seizures 
at the Houston VA Medical Center (VAMC).  

In December 2004 the veteran was admitted to the Houston VAMC 
for treatment of his seizures.  A discharge note from that 
month provided a diagnosis of right temporal lobe bleed 
seizure activity.  A letter from a VA staff epileptologist, 
dated in April 2005, states that the veteran is followed in 
the Houston VAMC seizure disorder clinic for recurrent 
temporal lobe epilepsy.  A letter from November 2005 repeats 
these findings.

The Board does not contest that the veteran currently suffers 
from recurrent temporal lobe epilepsy manifesting as 
seizures.  However, as his seizures are attributed to a 
diagnosed illness, the presumptive provisions of 38 C.F.R. § 
3.317, for undiagnosed illnesses, is inapplicable to his 
claim.  Additionally, no evidence of record indicates that 
his epilepsy is characterized by overlapping symptoms and 
signs, a defining characteristic of a medically unexplained 
chronic multisymptom illness.  Therefore, regardless of the 
veteran's lack of service in Southwest Asia, service 
connection for seizures pursuant to 38 C.F.R. §3.317 is not 
warranted.

Further, because the veteran's epilepsy did not manifest 
within one year of discharge from service, the presumptive 
provision of 38 C.F.R. § 3.307 and § 3.309(a) are 
inapplicable to his claim.  Finally, with regard to non-
presumptive, or direct service connection, his claim must be 
denied because the record contains no evidence of epilepsy 
during service.  There is also no competent medical evidence 
showing that his current epilepsy was caused by or related to 
service.


ORDER

Entitlement to service connection for headaches, to include 
as an undiagnosed illness, is denied.

Entitlement to service connection for seizures, to include as 
an undiagnosed illness, is denied.


REMAND

In May 2005 the RO determined that a substantive appeal had 
not been timely filed as to the September 2003 rating 
decision that denied a claim for entitlement to service 
connection for hypertension.  Whether a substantive appeal 
has been timely filed is itself an appealable decision.  38 
C.F.R. § 19.34 (2006).  In June 2005 the veteran submitted a 
statement disagreeing with this decision, which is reasonably 
construed as a notice of disagreement with the May 2005 
decision.  An SOC has not been sent to the veteran regarding 
this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue an SOC, the Board should remand 
the matter for issuance of an SOC.  After the RO has issued 
the SOC, the claim should be returned to the Board only if 
the veteran perfects the appeal in a timely manner. See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  




Accordingly, the case is REMANDED for the following action:

Issue the veteran and his representative a 
statement of the case (SOC) with regard to 
the issue of whether a timely substantive 
appeal was received as to the September 
2003 rating decision which denied a claim 
of entitlement to service connection for 
hypertension.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


